Citation Nr: 1810573	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-08 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to compensation pursuant to 38 U.S.C. § 1151 for residuals of a left index finger injury.

2. Entitlement to compensation pursuant to 38 U.S.C. § 1151 for hypertension on the basis of aggravation.

3. Entitlement to compensation pursuant to 38 U.S.C. § 1151 for residuals of dehydration with rhabdomyolysis.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Paul J. Bametzreider, Associate Counsel


INTRODUCTION


The Veteran served on active duty from October 1979 to April 1980. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.
 
The Veteran testified in December 2016 before the undersigned. A transcript of the hearing is associated with the claims file. 

The issue of entitlement to service connection for depression secondary to residuals of a left index finger injury was raised at the December 2016 hearing.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends, in part, that the claimed disabilities resulted from injuries suffered as a proximate result of his participation in a compensated work therapy program. The provisions of 38 U.S.C. § 1151 allow for compensation for disability proximately caused by participation in a compensated work therapy program under 38 U.S.C. § 1718 (2012). 38 U.S.C. § 1151(a)(2)(B) (2012). For the purposes of establishing entitlement to compensation benefits under 38 U.S.C. § 1151, the proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause. 38 C.F.R. § 3.361 (d) (2017).

The provisions of the implementing regulation, i.e., 38 C.F.R. § 3.361 (d)(3) state that, to establish that the provision of training and rehabilitation services or a compensated work therapy proximately caused a veteran's additional disability, it must be shown that the veteran was being provided with or participating in an essential activity or function of the training, services, or compensated work therapy program. Id. It need not be shown that VA approved that specific activity or function, as long as the activity or function is generally accepted as being a necessary component of the training, services, or compensated work therapy program that VA authorized. Id. 

Left index finger injury

The record reflects that in July 2011 the Veteran sustained a left index finger injury as a result of his use of an electric vehicle. However, the record is insufficient to determine whether the Veteran's use of such electric vehicle was an essential activity or function of the compensated work therapy program in which he was enrolled. As this issue has not been formally addressed by the RO, additional development is warranted to ascertain whether the use of the electric vehicle constituted such an essential function as stipulated by 38 C.F.R. § 3.361 (d)(3).

Hypertension and residuals of dehydration

With regard to the Veteran's claims for compensation for residuals of dehydration with rhabdomyolysis and for hypertension on a theory of aggravation, the Board observes that a January 2013 VA examiner opined that the Veteran's "current chronic residuals of dehydration are not due to or aggravated by the result of medical care provided by the VA." The examiner also offered that there was "no chronic residual damage from the episode of dehydration."

Given these contradictory statements it is not clear whether the examiner found no residuals of the July 2011 incident when the appellant was treated, in part, for dark colored scanty urine after working in the sun for the prior two days, or merely that no such residuals were attributable to improper VA care. Nonetheless, the January 2013 opinion also did not address the specific contentions provided at the December 2016 Board hearing that the Veteran's hypertension medication was increased, and that he has suffered additional instances of dehydration, kidney stones and side pain since the July 2011 incident. As such, remand is warranted to obtain a new VA examination to provide a full assessment of the nature and etiology of any residuals of the July 2011 dehydration with rhabdomyolysis incident. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding, pertinent VA treatment and work therapy records, including records from the St. Louis, Missouri VA Medical Center, dating since April 2014. All records received should be associated with the claims file. If the AOJ cannot locate these Federal records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.

2. Undertake all appropriate action to determine whether the Veteran's July 2011 left index finger injury was proximately caused by his participation in an "essential activity or function" of a compensated work therapy program under 38 C.F.R. § 3.361 (d)(3). Thereafter, issue a memorandum for inclusion in the claims file detailing the conclusion reached as well as all development undertaken in completion of this instruction. 

3. Thereafter, schedule the Veteran for a VA compensation examination with an appropriate examiner to address the nature and etiology of his claimed residuals of dehydration with rhabdomyolysis to include aggravation of hypertension. The examiner must be provided access to the appellant's VBMS and Virtual VA files, and the examiner must indicate in the examination reports that these files were reviewed in conjunction with the examinations.  All indicated tests and studies should be completed, and the examiner should take a complete history from the Veteran regarding these claimed disabilities.  Following the examination the examiner must address the following questions:

a) Is it at least as likely as not (50 percent chance or greater) that the July 2011 episode of dehydration with rhabdomyolysis aggravated the Veteran's preexisting hypertension? The examiner must explicitly address the Veteran's December 2016 hearing testimony that his physician increased his hypertension medication following the incident. 

b) Does the Veteran have any other diagnosed residuals due to dehydration with rhabdomyolysis, to include aggravation of any preexisting disorder, which are at least as likely as not (50 percent chance or greater) related to the July 2011 dehydration incident? The examiner must explicitly address the Veteran's December 2016 hearing testimony that he developed kidney stones, has had additional instances of hospitalization for dehydration, and has had side pain following the incident.

The examiner is advised that a temporary increase alone does not equate to aggravation unless the underlying condition is worsened. 

A complete, well-reasoned rationale must be provided for any opinion offered.  If any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

4. The Veteran is to be notified that it is his responsibility to report for any examination and to cooperate in the development of the claim. The consequences for failing to report for any VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

5. The AOJ must then review the aforementioned examination report to ensure that it is in complete compliance with the directives of this remand, and that the examiner has documented their consideration of all records contained in Virtual VA and VBMS, as appropriate. If any report is deficient in any manner, the AOJ must implement corrective procedures.

6. After undertaking any other development deemed appropriate, readjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



